DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed October 19, 2022 in response to the Office Action of April 19, 2022, is acknowledged and has been entered. Claims 1-4, 7-18 are pending and being examined. Claims 5 and 6 are canceled. Claims 1, 4 are amended. Claim 18 is new. 

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-4, 7-18 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,833,508; in view of Lim et al (Proceedings of the 101st Annual Meeting of the American Association for Cancer Research; 2010 April 17-21; Washington, DC, Philadelphia (PA):AACR; Cancer research 2010; 70(8 Suppl): Abstract nr 440). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is claiming:
1.	A method of treating breast cancer or colon cancer in a subject, comprising: providing a composition comprising a micelle construct attached to curcumin at a concentration of 4 mg/kg, wherein the micelle construct is attached to doxorubicin at a concentration of 0.4 mg/kg, wherein the micelle construct is targeted to bind to glut-1 by using a glut-1 antibody as a targeting agent; and administering a therapeutically effective dosage of the composition to the subject.
2. The method of claim 1, wherein the micelle construct is less than 30 nm.
3. The method of claim 1, wherein the subject is a human.
4. The method of claim 1, wherein the subject is a mouse. 
5. The method of claim 1, wherein the cancer is colon cancer; and the micelle construct is 50 nm or less, wherein the combination of anti-glut-1 antibody linked to micelles containing doxorubicin and curcumin have a synergistic effect to treat the colon cancer.
6. The method of claim 1, wherein the cancer is a chemotherapy-resistant cell.
The US Patent does not claim treating a brain cancer.
Lim et al demonstrate nanoparticle-encapsulated curcumin successfully decreased cell growth of multiple human brain cancer cells including glioblastoma and medulloblastoma. Lim et al teach curcumin has been shown to target multiple pathways in different tumor types (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat brain cancer in the method of the US Patent. One would have been motivated to because: (1) the US Patent claims treating two very different types of cancers; and (2) Lim et al teach curcumin has been shown to target multiple pathways in different tumor types including brain cancer. One of ordinary skill in the art would have a reasonable expectation of success treating brain cancer in the method of the US Patent given Lim et al demonstrate that nanoparticle curcumin alone is cytotoxic to brain cancer cells.

Response to Arguments
3.	Applicants argue the claims are not obvious in view of U.S. Patent No. 9,833,508 and Lim et al. Applicants request that this rejection be held in abeyance until allowable subject matter is determined.
	The arguments have been considered but are not persuasive because Applicants have not presented any specific arguments or reasoning as to why the claims are not obvious. No terminal disclaimer has been filed and the claims remain rejected for the reasons of record.

4.	All other rejections recited in the Office Action mailed April 19, 2022 are hereby withdrawn in view of amendments and arguments.


5.	Conclusion: No claim is allowed. The closest prior art made of record but not relied upon is Gou et al (Nanoscale, 2011, 3:1558-1567). Gou et al teach successful production of a micelle construct comprising curcumin (Cur/MPEG-PCL) and having a mean particle size of 27.3 ± 1.3 nm (p. 1561, col. 2; Figures 1 and 2) and successful inhibition of colon cancer and angiogenesis in vivo by administration of the micelles (section 3.4; Figure 10). Gou et al recognize the advantages of smaller micelles (p. 1565, col. 2):
Alternatively, angiogenic blood vessels in tumor tissues have gaps between adjacent endothelial cells. This defective vascular architecture coupled with poor lymphatic drainage induces enhanced permeability and retention (EPR) effect, which allows nanoparticles to extravasate through these gaps into extravascular spaces and accumulate inside tumor tissues. For such a passive targeting mechanism (EPR effect) to work, these nanoparticles must circulate for a long time in vivo. Monodisperse Cur/MPEG-PCL micelles were small enough (<30 nm) for this, while our Cur/MPEG-PCL micelles have a core-shell structure, in which hydrophilic PEG acts as a brush-like protective coating. Encapsulation of curcumin in MPEG-PCL micelles improved the t1/2 and AUC of curcumin in vivo, which may contribute to enhancing the accumulation of curcumin in tumor site due to the EPR effect, thus improving the anticancer activities of curcumin. To our knowledge, this work is the first report concerning the application of polymeric micelle-encapsulated curcumin in colon cancer therapy in vivo. These results suggest that i.v. application of Cur/MPEG-PCL micelles may have potential application in treating colon carcinoma.
Gou et al do not teach or suggest combining a second chemotherapeutic into the micelle construct and maintaining the small size.



Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642